Citation Nr: 1117064	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-24 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for a chronic lumbosacral strain with herniated nucleus pulposus (hereinafter a "low back disability").  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from June 1976 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Albuquerque, New Mexico, denying the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to a psychiatric disorder, to include as secondary to service-connected disabilities,  was raised by the Veteran in his November 2010 hearing, but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's low back disability is manifested by pain and limitation of motion; it is not manifested by flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes totaling between 4 and 6 weeks.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, letters dated March 2006, May 2006 and October 2009 provided the Veteran with all of the necessary notice.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in June 2006, February 2009, June 2009, and January 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Veteran's Social Security Administration (SSA) records were also obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected low back disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's low back disability has been no more than 20 percent disabling at any time during the pendency of this claim.  As such, an increased disability evaluation is not warranted. 

For historical purposes, the Veteran was originally granted service connection for a low back disability in a January 1982 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 5295, effective as of August 19, 1981.  The Veteran's disability evaluation was increased to 10 percent in August 1982, effective as of June 7, 1982, and then to 20 percent in December 2004 under the amended Diagnostic Code 5237, effective as of June 14, 2004.  In January 2006, VA received the Veteran's most recent claim seeking an increased disability evaluation.  This claim was denied in a November 2006 rating decision and the Veteran submitted a timely notice of disagreement in November 2006.  The Veteran subsequently appealed this denial to the Board in August 2007.  

The Veteran was seen for VA outpatient treatment in January 2006 with complaints of low back pain since the previous week.  The Veteran reported that he was currently in school and sitting a lot.  He indicated that walking seemed to aggravate his pain.  It was noted that the Veteran arose from his chair with mild effort and his gait was steady without limping.  

Upon filing his increased rating claim, the Veteran was afforded a VA examination of the lumbar spine in June 2006.  The Veteran reported that he currently was not working but that he used to work in a mailroom.  The Veteran complained of daily lumbar pain that had become progressively worse since its original onset.  It was also noted that the Veteran was capable of walking between one and three miles and that he did not use any assistive devices for ambulation.  Examination revealed the Veteran to have a normal posture and gait with no abnormal spinal curvatures.  There was also no spinal ankylosis or muscle spasm severe enough to be responsible for abnormal gait or spinal contour.  Thoracolumbar range of motion was flexion to 78 degrees with pain throughout, extension to 15 degrees with pain throughout, bilateral lateral flexion to 30 degrees with pain beginning at 22 degrees, and bilateral lateral rotation to 30 degrees with pain beginning at 21 degrees.  There was no additional limitation of motion upon repetition due to pain, fatigue, weakness or lack of endurance.  A March 2006 magnetic resonance image (MRI) was reviewed, revealing a large left-sided eccentric disc extrusion at the L4-5 level with compression of the spinal canal, lateral recess and left-sided neural foramen.  There was also mild anterior wedging of the L1 vertebra that did not appear to be acute.  The examiner diagnosed the Veteran with a chronic lumbar strain.  It was noted that the herniated disc that was now evident upon examination had occurred since the last VA examination of record performed in 2002.  

The Veteran was also afforded a VA Occupational Health Service evaluation in April 2006.  The Veteran reported having chronic back pain that was made worse by lifting heavy objects or twisting.  It was noted that he chronically took salsalate and vicodin to relieve the pain.  Examination revealed mild scoliosis with muscle tightness and tenderness in the left para-lumbar muscles.  Range of motion was found to be reduced with flexion to only 60 degrees and some difficulty with bilateral lateral flexion.  MRI demonstrated a large herniated disc at the L4-5 level which was eccentric to the left and impressed on the lateral recess and left-sided neural foramen.  The disc was also found to be flattened and desiccated.  There was also a mild loss of height of the L1 vertebral body which signified an old compression fracture.  It was concluded that the Veteran should be placed in a position where pushing, carrying, or pulling were limited to no more than 10 times repeatedly or 20 times intermittently.  It was also felt that he should avoid prolonged standing, walking, stooping or bending.  

The Veteran reported worsening low back pain in October 2008.  An additional MRI was performed at this time, revealing a moderate sized left paracentral disc protrusion at the L5-S1 level resulting in mild central canal stenosis and marked compression upon lateral recess and probable compression of the left S1 nerve root.  The disc protrusion was noted to be similar in size, but possibly smaller then it was upon evaluation in March 2006.  The Veteran was also seen for a pain consultation in December 2008.  He reported that sitting made his back pain worse and that he was having intermittent radiation to the lower extremities.  However, he denied any bowel or bladder dysfunction.  A February 2009 record notes that the Veteran was continuing to seek treatment for his back pain.  However, the Veteran did indicate that he was employed as a cashier at this time.  

The Veteran was afforded an additional VA examination in February 2009.  It was noted that his activities of daily living, his function, his posture and his gait were normal.  The Veteran described chronic pain in his back with no numbness, weakness, or bladder or bowel complaints.  He denied the use of assistive devices but indicated that he did wear shoe inserts.  The Veteran reported only being able to walk one or two blocks and he felt that his occupation was compromised due to his limitations in lifting and bending.  Examination revealed a very mild scoliosis of the lumbosacral spine without lordosis or kyphosis.  The examiner concluded that all range of motion tests were quite suspect, and the Veteran was unable to forward flex, extend, lateral flex or rotate further than 10 degrees.  The examiner noted that while the Veteran could not exceed 10 degrees of motion in any direction, the validity of these results could not be substantiated since there was no objective evidence of fatigue, weakness, lack of endurance, incoordination, painful motion, spasm, weakness or tenderness.  The examiner opined that the Veteran was currently fully employable with the exception of bending and lifting heavy objects. 

The Veteran was afforded an additional VA examination of the lumbosacral spine in June 2009.  The Veteran reported working 33 hours per week in a department store as a clerk where he had to lift objects as heavy as 40 pounds.  The Veteran did not wear a brace or use ambulatory aids and he was not unsteady with no history of falls.  The Veteran did report having some trouble with urination and bowel movements because he would experience pain when straining.  The Veteran denied any flare-ups, aside from noting that his pain increased to a severe degree daily after a lot of standing or increased activity.  It was also noted that the Veteran had no incapacitating episodes or affect on work.  Examination revealed a normal gait.  The thoracolumbar spinal muscles were tender to palpation without spasm.  Range of motion testing was performed only twice due to pain, revealing forward flexion to 70 degrees and then to 60 degrees, extension to 20 degrees and then to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees and then to 25 degrees and left lateral rotation to 35 degrees.  

The examiner diagnosed the Veteran with a disc protrusion at the L5 vertebra through the S1 vertebra greater than L4-5.  Functional impairment was noted to be moderately severe, but there was no weakness, fatigability, or incoordination.  The examiner concluded that the range of motion of the thoracolumbar spine obtained during the examination was valid.  The examiner further noted that range of motion testing performed during this examination correlated with the results found upon examination in June 2006, and perhaps the discrepancy in motion found in February 2009 was due to the examiner's inability to get the Veteran to cooperate.  

An X-ray of the lumbosacral spine was taken in June 2009, revealing minimal compression of the superior plate of the L1 vertebra.  The Veteran also had rudimentary S1-S2 disc space.  He was diagnosed with acute on chronic sciatica.  The Veteran was also provided an additional MRI of the lumbosacral spine in July 2009, revealing a large left paracentral disc protrusion/herniated nucleus pulposus at the L5-S1 level.  The overall volume of the herniated disc was felt to possibly be larger than when viewed in October 2008.  

The record also contains a Family Medical Leave Act (FMLA) certification form prepared by the Veteran's VA physician in August 2009.  It was noted that the Veteran was able to perform his full responsibilities at work until June 2009.  However, he was now unable to perform activities such as prolonged standing, bending, lifting, kneeling, crawling, climbing, and long walks.  It was noted that the Veteran could continue to work at the department store as a greeter if he were able to sit down and rest every two hours for five to ten minutes.  

The record demonstrates that the Veteran injured his back and shoulder in August 2009 when he twisted them while pushing a cart.  X-rays revealed a loss in height anteriorly L1.  No other acute findings were evident.  The Veteran described pain in the right shoulder, right side of the midback and right lower lumbar area that was exacerbated by lifting, standing, walking, flexion, and extension.  The Veteran was subsequently seen for physical therapy in August 2009, where he was found to have a thoracolumbar range of motion of flexion to 5 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and bilateral lateral rotation that was only noted to be limited.  An L4-5 lumbar laminotomy with left side discectomy was proposed in August 2009, and in October 2009, the Veteran was provided a semi-rigid back brace.  

The Veteran was afforded an additional VA examination of the lumbar spine in January 2010.  The Veteran reported that he had not worked since September 2009.  The Veteran described severe low back pain with no flare-ups and he did not relate any instruction by a doctor to do bedrest.  The Veteran noted that he could sit for a maximum of 20 minutes and walk one to two blocks.  He denied any associated bladder or bowel difficulties.  Examination revealed the Veteran's gait to be within normal limits and the muscles were tender to palpation without spasm.  Thoracolumbar range of motion was flexion to 40 degrees, extension to 20 degrees, bilateral lateral flexion to 15 degrees, right lateral rotation to 15 degrees and left lateral rotation to between 20 and 25 degrees.  There was no additional loss of motion upon repeat testing.  The examiner concluded that the Veteran's condition was at least moderately severe, resulting in minimal weakness, no fatigability and no incoordination.  The examiner also noted that while the Veteran's low back disability had worsened since his previous examination, this was due to a work injury that occurred in August 2009.  

The most recent physical therapy records are from November 2010.  According to these records, the Veteran was experiencing an abnormality of gait.  A standard four-wheeled walker with a seat was provided to the Veteran.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his low back disability at any time during the pendency of his claim.  Under the General Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the next-higher rating of 40 percent requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

According to the Veteran's June 2006 VA examination, he had forward flexion to 78 degrees.  The Veteran was also found to have forward flexion to 60 degrees during an April 2006 VA evaluation and during a June 2009 VA examination.  Finally, the Veteran was found to have forward flexion to 40 degrees upon examination in January 2010.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran has been capable of forward flexion in excess of 30 degrees throughout the pendency of his claim.  

The Board recognizes that the Veteran was found to have forward flexion to only 10 degrees upon examination in February 2009.  However, the examiner found this degree of limited motion to be suspect since there was no objective evidence of fatigue, weakness, or tenderness.  The Veteran was also found to have flexion far in excess of this upon examination just four months later.  Finally, the June 2009 VA examiner was of the opinion that the results obtained in February 2009 were possibly due to the examiner's inability to get the Veteran to cooperate.  As such, the Board concludes that the February 2009 range of motion measurements are not reliable.  

Likewise, while the Veteran was noted to have flexion limited to 5 degrees upon treatment in August 2009, this was following a work related injury that occurred that same month.  The Veteran was subsequently found to have flexion to 40 degrees upon examination in January 2010, demonstrating that this was an acute exacerbation of the Veteran's symptomatology.  Therefore, it would appear that he was not suffering from any distinct increase in the degree of his service-connected disability which would warrant an increased disability rating.  As such, this evidence does not demonstrate entitlement to a higher disability evaluation.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  

According to the June 2006 VA examiner, there was no further limitation of motion upon repetition due to pain, fatigue, weakness or lack of endurance.  Also, upon examination in June 2007, the Veteran was only limited to 60 degrees of flexion upon repetition, and in January 2010, there was also no additional limitation of motion upon repetition.  Therefore, even upon consideration of the DeLuca criteria, the preponderance of the evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  

During his November 2010 hearing, the Veteran's representative indicated that the Veteran should be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Specifically, the Veteran indicated that while he did not have a lot of physician prescribed bedrest, this was because he did not want to spend two hours on the bus just to be told to lie down.  Instead, he testified that he would self-prescribe himself bedrest since he knew that this was what he would be told anyway.  

However, while the Board has considered the above testimony, it does not demonstrate entitlement to a higher disability evaluation based on incapacitating episodes.  The next-higher disability evaluation of 40 percent requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  The Veteran's testimony does not suggest that he has been on absolute bedrest for between four and six weeks, and the VA examiners of record have repeatedly noted that there was no evidence of any incapacitating episodes.  Furthermore, Note (1) of 38 C.F.R. § 4.71a specifically defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The record does not demonstrate that the Veteran's decision to lie down is the same as a trained medical physician prescribing bedrest.  Note(1) also indicates that an incapacitating episode requires treatment by a physician.  By the Veteran's own testimony, he has not received medical treatment when lying down.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his service-connected low back disability based on incapacitating episodes.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 20 percent for his service-connected low back disability.  During his November 2010 hearing, the Veteran testified that he felt he was entitled to a higher disability evaluation due to a loss of quality of life, limitations on employment, and severe back pain.  However, this testimony does not demonstrate entitlement to a higher disability evaluation.  A 20 percent disability rating takes into consideration pain and a degree of occupational impairment.  Furthermore, the Veteran has also been given a separate disability evaluation of 20 percent for radiculopathy of the left lower extremity and an evaluation of 10 percent for radiculopathy of the right lower extremity, reflecting additional compensation for his symptoms of pain.  

The Veteran's wife has also submitted a number of statements in support of the Veteran's claim.  In a statement received by VA in November 2009, she indicated that the Veteran was unable to sleep and keep a job because of back pain.  Also, according to a June 2010 statement, the Veteran was experiencing serious pain that affected his activities of daily living and his employability.  While the Board has considered these statements, they do not demonstrate entitlement to a disability evaluation in excess of 20 percent.  As already noted, a 20 percent disability rating is meant to compensate a Veteran for pain and occupational impairment.  A higher disability rating is not warranted under the applicable rating criteria unless there is evidence of additional limitation of motion or incapacitating episodes.  The statements provided by the Veteran's wife fail to demonstrate this fact.  Finally, the Board recognizes that she has described significant occupational impairment.  However, as will be discussed in more detail below, the Veteran currently has a claim of unemployability pending before the RO.  

The Board has considered whether the Veteran's overall symptomatology presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, there is no evidence of frequent hospitalization or occupational impairment due solely to the Veteran's lumbar spine disability above and beyond that contemplated by a 20 percent disability evaluation.  Furthermore, the diagnostic criteria allow for a higher disability evaluation upon worsening of the Veteran's symptomatology.  As such, the rating criteria reasonably describe the Veteran's disability, and referral for extraschedular consideration is not warranted.  

The Board is also aware that the Veteran has testified to being unemployable and the record contains evidence suggesting that this may be the case.  Specifically, the Veteran was found to be disabled by the Social Security Administration (SSA) as of June 19, 2009, and according to the January 2010 VA examination, the Veteran had not worked since September 2009.  This evidence is sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, referral of this claim to the RO is not necessary as the record demonstrates that the Veteran filed a separate claim for TDIU with the RO in May 2010 and that the RO is currently in the process of adjudicating this claim.  

Finally, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate in this case.  However, as discussed in detail above, the preponderance of the evidence of record demonstrates that the Veteran's lumbar spine symptomatology has been no more than 20 percent disabling at any time during the pendency of this appeal.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a low back disability must be denied.
ORDER

Entitlement to a disability evaluation in excess of 20 percent for a chronic lumbosacral strain with herniated nucleus pulposus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


